Citation Nr: 1615839	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  06-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Service connection for sleep apnea, to include as secondary to service-connected disabilities and treatment therefor.

2.  Service connection for gastrointestinal reflux disease (GERD), to include as secondary to the service-connected degenerative arthritis of the lumbar spine and treatment therefor.

3.  Entitlement to an increased disability rating (or evaluation) for degenerative arthritis of the lumbar spine (lumbar spine disability), in excess of 20 percent for the period from November 19, 2004 to July 11, 2011, and in excess of 40 percent for the period from July 11, 2011.

4.  Entitlement to a separate compensable disability rating for neurological manifestations of the service-connected lumbar spine disability.




REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

The Veteran, who is the appellant in this case, served on active duty from February 1965 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In December 2007, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing).  The hearing transcript has been associated with the electronic claims file on VBMS.

By its decision entered on December 9, 2008, the Board denied service connection for sleep apnea, to include as secondary to service-connected COPD, and denied service connection for GERD, to include as secondary to service-connected degenerative arthritis of the lumbar spine.  An appeal to the U.S. Court of Appeals for Veterans Claims (Court) followed, and it is noted that the parties to that appeal thereafter jointly moved the Court to vacate the December 2008 Board decision and remand same to the Board for further action.  By its order, dated in December 2009, the Court granted the parties' motion, while incorporating by reference into such Order the parties' joint motion to vacate and remand (JMR).

In a June 2010 decision, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  Then, in October 2013, the Board again remanded the case to the AOJ in order to obtain VA treatment records, an updated lumbar spine VA examination, and addendum opinions with respect to the issues of service connection for GERD and sleep apnea.  The Board finds that the AOJ substantially complied with the October 2013 Board Remand directives as they relate to the claim for increased rating for the lumbar spine disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Further discussion of the AOJ compliance with the October 2013 Board Remand directives with respect to the issues of service connection for sleep apnea and GERD is included in the Remand section below.

A March 2013 rating decision assigned a higher rating of 40 percent from July 11, 2011.  Although a higher rating has been assigned for the lumbar spine disability for part of the rating period on appeal, as reflected in the March 2013 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the lumbar spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board acknowledges that the issues of service connection for human leukocyte antigen B27 (HLA-B27), Reiter's disease with fingernail ridges, psoriasis skin lesions on feet, arms, and penis, inflammatory bowel disease, frequency and burning with urination, and dermatitis of the hands have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 

The issues of service connection for sleep apnea and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period from November 19, 2004 to July 11, 2011, the lumbar spine disability did not result in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

2. For the rating period from November 19, 2004 to July 11, 2011, the lumbar spine disability did not result in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.

3. For the rating period from July 11, 2011, the lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine.

4. For the rating period from July 11, 2011, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

5. The Veteran has right lower extremity radiculopathy associated with the service-connected lumbar spine disability.




CONCLUSIONS OF LAW

1. For the rating period from November 19, 2004 to July 11, 2011, the criteria for a disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2. For the rating period from July 11, 2011, the criteria for a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a separate compensable rating for right lower extremity radiculopathy, associated with the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  With regard to the issue of increased rating of the lumbar spine disability, the RO issued January 2005 and September 2006 notice letters to the Veteran, which met the VCAA notice requirements.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, the December 2007 Board hearing transcript, and the Veteran's written statements.  

VA most recently examined the lumbar spine in September 2014.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after an interview with the Veteran, examination of the Veteran, and contains findings regarding the severity of the lumbar spine disability on appeal supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the lumbar spine disability increased in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the lumbar spine disability did not undergo an increase within the one year period before the claim was filed with VA in November 2004.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Spine Ratings Legal Authority

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Increased Rating Analysis for Lumbar Spine Disability 

The Veteran is in receipt of a 20 percent rating for the lumbar spine disability for the initial rating period from November 19, 2004 to July 11, 2011, and a 40 percent rating from July 11, 2011 under the General Rating Formula.  The Veteran contends that he has constant back pain, that his physician prescribed different arthritis medications that did not help relieve the pain, that he walks with a limp, and that doctors instructed him not to lift more than 25 pounds because of the lumbar spine disability.  See February 2005 Veteran statement.  During the March 2005 VA examination, the Veteran reported constant nonradicular lower lumbar pain, which  increased with activities such as standing or walking for periods greater than 20 minutes, forward bending, prolonged sitting for 20 minutes, or lifting of light weights.  The Veteran also reported flare-ups, which typically lasted up to two hours, during which he used a cane intermittently, restricted activity, and took pain medication,.  The Veteran reported functional limitations with lifting, squatting, forward bending, prolonged sitting, and prolonged walking.  The Veteran asserted that he had four doctor visits during the previous year but that he had not been incapacitated as a result of lumbar spine disability.  See March 2005 VA examination report.  During the July 2011 VA examination, the Veteran reported that he had tenderness in the low back area, as well as inflexibility of the spine.  The Veteran also described functional impairment of difficulty with bending and walking in that he has significant pain associated with any effort to walk and that he can walk slowly for about 300 yards with use of a cane.  See July 2011 VA examination report.  During the September 2014 VA examination, the Veteran reported that he had constant back pain and that the severity of the back disability had been the same since the last VA examination in July 2011.  

Lumbar Spine Rating from November 19, 2004 to July 11, 2011

After a review of the lay and medical evidence of record, the Board finds that, for the rating period from November 19, 2004 to July 11, 2011, the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for the lumbar spine disability.  At no time during this period, even with consideration of limitation of motion due to pain, stiffness, and flare-ups of pain, did the lumbar spine disability manifest forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Throughout the initial rating period from November 19, 2004 to July 11, 2011, the lumbar spine disability manifested in painful motion, stiffness, forward flexion to 70 degrees, and combined range of motion of the lumbar spine of 140 degrees, including due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011).  There are also clinical findings of localized tenderness and muscle spasm, but that the Veteran did not have an abnormal gait or abnormal spinal contour.  There were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.

The March 2005 VA examination report shows that the Veteran had forward flexion to 70 degrees (with pain onset at 70 degrees), right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, with a combined range of motion of the lumbar spine of 140 degrees, including as due to pain and other orthopedic DeLuca and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The March 2005 VA examiner noted that the Veteran had a normal gait, with tenderness and mild spasm in the lower lumbar region to palpation.  There was no weakness or fatigability with repetition against slight resistance.  The March 2005 VA examiner diagnosed degenerative joint disease (DJD) of the lumbar spine.  VA and Private treatment records during this period did not show that the lumbar spine disability more nearly approximated forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine

The Board has considered and weighed the Veteran's complaints, as well as medical findings, of persistent low back pain, stiffness, localized tenderness, and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with lifting, squatting, forward bending, prolonged sitting, and prolonged walking.  All the symptomatology and functional impairment described above involve the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, or localized tenderness, and all the symptoms described by the Veteran are contemplated in the 20 percent rating under the General Rating Formula either directly as limitation of motion, muscle spasm, guarding, tenderness, or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  The record reflects that, during this period, the Veteran had a normal gait and mild muscle spasm; however, to the extent that the Veteran had antalgic gait or abnormal spinal contour resulting from severe muscle spasms, localized tenderness, or guarding, such symptoms are contemplated in the 20 percent rating under the General Rating Formula.

The Veteran has generally advanced that he has constant pain and stiffness in the lumbar spine.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the March 2005 VA examination report during this period, which includes specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 43, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The March 2005 VA examiner did not indicate that the Veteran had ankylosis of the lumbar spine.  In this case, the 20 percent rating for the lumbar spine disability fully considers the functional limitation resulting from pain, stiffness, and muscle spasm, to include during flare-ups.  

The weight of the evidence demonstrates that during the rating period from November 19, 2004 to July 11, 2011, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the rating period from November 19, 2004 to July 11, 2011.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher rating of 40 percent under the General Rating Formula at any time during the entire initial rating period from November 19, 2004 to July 11, 2011.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

While the record indicates that the Veteran has IVDS, the record shows no incapacitating episodes as a result of the lumbar spine disability.  See, e.g., March 2005 VA examination report (noting that the Veteran had four doctor visits during the previous year but had not been incapacitated as a result of the spine disability).  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during any 12-month period on appeal, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, IVDS Rating Formula.  

Lumbar Spine Rating from July 11, 2011

For the rating period from July 11, 2011, the lumbar spine disability has been rated at 40 percent.  See March 2013 rating decision.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lumbar spine disability more closely approximates a disability rating in excess of 40 percent under the General Rating Formula for the rating period from July 11, 2011.

Because the evidence shows no compensable manifestation of intervertebral disc syndrome (IVDS) for the rating period from July 11, 2011, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See September 2014 VA examination report (noting no incapacitating episodes over the past 12 months due to IVDS).

At no point during the rating period from July 11, 2011 did the Veteran have unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012); Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)).  The July 2011 VA examination report shows that the Veteran had lumbar spine forward flexion to 10 degrees, extension to 5 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 10 degrees, to include as due to pain and other orthopedic factors, and after repetitive use testing.  The September 2014 VA examination report shows that the Veteran had lumbar spine forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees, to include as due to due to pain and other orthopedic factors, and after repetitive use testing.  This evidence weighs against a finding of unfavorable ankylosis because the evidence shows motion of the lumbar spine that is not ankylosed.

The Board has considered and weighed the Veteran's complaints, as well as medical findings, of persistent low back pain, stiffness, guarding, localized tenderness, and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with bending, prolonged walking, and lifting.  See July 2011 VA examination report.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, guarding, or localized tenderness, and all the symptoms described by the Veteran are contemplated in the lesser 20 percent rating criteria under the General Rating Formula either directly as limitation of motion, muscle spasm, guarding, tenderness, or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  To the extent that the Veteran has antalgic gait or abnormal spinal contour resulting from severe muscle spasms, localized tenderness, or guarding, such symptoms are also contemplated in the lesser 20 percent rating criteria under the General Rating Formula.

The Veteran has generally advanced that he has constant pain and inflexibility in the lumbar spine.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain, limitation of motion, and stiffness/inflexibility, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell at 43, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The September 2014 VA examiner noted that the Veteran had no ankylosis of the lumbar spine.  In this case, the 40 percent rating assigned for the lumbar spine disability for the rating period from July 11, 2011 fully contemplates the functional limitation resulting from pain, stiffness, and muscle spasm, to include during flare-ups.  

Throughout the rating period from July 11, 2011, the lumbar spine disability has not manifested symptoms or impairment more nearly approximating a schedular rating in excess of 40 percent, including unfavorable ankylosis of the entire thoracolumbar spine.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the rating period from July 11, 2011.  VA and private treatment records during this period do not show ankylosis of the spine, and neither the Veteran nor the representative contends that the Veteran has ever had ankylosis of the spine.  Because the preponderance of the evidence is against the appeal for a rating in excess of 40 percent for the rating period from July 11, 2011, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Separate Rating for Neurological Manifestations
of Lumbar Spine Disability

The Board has considered whether a separate rating is warranted for neurological manifestations of the lumbar spine disability.  See General Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Note (1) (providing that objective neurologic abnormalities associated with a back disability are to be rated separately from the back disability). Under DC 8520, disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.

In this case, the September 2014 VA spine examiner diagnosed right lower extremity radiculopathy and opined that the right lower extremity radiculopathy is as likely as not due to the service-connected lumbar spine disability.  The September 2014 VA examiner indicated involvement of the sciatic nerve and assessed the severity of the right lower extremity radiculopathy to be moderate.  The September 2014 VA examiner also indicated that the left lower extremity was not affected and that there were no symptoms of radiculopathy in the left lower extremity.  Based on the foregoing, the Board finds that a separate compensable disability rating for right lower extremity radiculopathy, as a neurological manifestation of the service-connected lumbar spine disability, is warranted.  38 C.F.R. §§ 4.3, 4.7.  The record does not show any other neurological manifestations of the service-connected lumbar spine disability. 
  
Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the lumbar spine disability for any part of the appeal period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the rating period from November 19, 2004 to July 11, 2011, the lumbar spine disability was manifested by back pain, stiffness, localized tenderness, normal gait, and mild muscle spasm, including during flare-ups, as well as forward flexion of the lumbar spine to 70 degrees and combined range of motion of the lumbar spine of 140 degrees.  During the rating period from July 11, 2011, the lumbar spine disability has manifested in low back pain, stiffness, guarding, localized tenderness, and muscle spasm, including during flare-ups, as well as forward flexion of the lumbar spine to 45 degrees.  

The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of an increased disability rating on an extraschedular basis.

In this case, the symptoms and functional impairment reported by the Veteran with respect to the lumbar spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life, to include functional impairment as reported by the Veteran, as well as assertions and medical findings of difficulties with prolonged walking, prolonged sitting, squatting, bending, and lifting.  

As for functional impairment with respect to forward or lateral bending, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that bending causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton, 25 Vet. App. at 4; Sowers, No. 14-0217 (Vet. App. Feb. 12, 2016); Mitchell.

As to functional impairment with respect to lifting, the lifting of day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that lifting causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath; Burton; Sowers; Mitchell.

As to functional impairment with respect to prolonged sitting, standing, or walking, "interference with sitting," as well as "interference with standing and weight-bearing" are considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged sitting, standing, or walking/weight-bearing cause incidental pain in the lumbar area, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because  orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath; Burton; Sowers; Mitchell.

As to functional impairment with respect to squatting, the minimal forward flexion of the back required to position oneself for squatting by using the legs (as squatting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V; Schafrath; Burton; Sowers; Mitchell.  Based on the foregoing, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of an increased disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities depressive disorder, right foot disorder, lumbar spine ankylosing spondylitis, chronic obstructive lung disease, iritis, high frequency hearing loss, tinnitus, and hemorrhoids.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  While the Veteran's representative provided a generic description of the Johnson holding in a March 2016 statement, there was neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, an April 2015 rating decision granted a TDIU effective July 30, 2006.  In a February 2016 notice of disagreement, the Veteran disagreed with the effective date assigned for the TDIU.  The Board's review of the claims file reveals that the AOJ is preparing to issue a statement of the case with respect to this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision if the Veteran's perfects the appeal as to the effective date for the TDIU. 


ORDER

An increased disability rating for the lumbar spine disability, in excess of 20 percent for the period from November 19, 2004 to July 11, 2011, and in excess of 40 percent for the period from July 11, 2011, is denied.

A separate compensable disability rating for right lower extremity radiculopathy, associated with the service-connected lumbar spine disability, is granted.


REMAND

Service Connection for Sleep Apnea and GERD

March 1999 and August 1991 VA Examination Reports
 
After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the remaining service connection issues on appeal.   38 C.F.R. § 3.159(c)(1), (2).  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the service connection issues on appeal.  By their joint motion before the Court, the parties to such appeal agreed that the Board's statement of reasons and bases for its denial of service connection for sleep apnea and GERD was inadequate.  Specifically referenced was the absence of March 1999 and August 1999 VA examination reports from the record; however, it appears that the March 1999 and August 1999 VA examination reports have not been associated with the claims file.  Therefore, the above-referenced VA examination reports should be obtained. 

Addendum VA Opinion on Etiology of Sleep Apnea 

Pursuant to the October 2013 Board Remand, the Veteran underwent a VA sleep apnea examination in September 2014 where the examiner opined that the Veteran has non-service-connected obstructive sleep apnea.  In reaching this conclusion, the September 2014 VA examiner explained that he reviewed the July 2011 VA examination report and medical literature, and reasoned that there was no medical evidence that Tolmetin would adversely affect the obstructive sleep apnea and that there is no adverse relationship between the two.  The Board finds that a clarification of the September 2014 VA examiner's opinion is needed with respect to the question of whether the Veteran's sleep apnea was aggravated (worsened beyond natural progression) by the medications used to treat the service-connected lumbar spine disability.  

Accordingly, the issues of service connection for sleep apnea and GERD are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of the March 1999 and August 1991 VA examination reports.  If the examination reports are not available, the AOJ should contact the Veteran and ask him to provide copies of the above-referenced examination reports if he has them.  

2. Arrange for the claims file to be reviewed by the September 2014 VA sleep apnea examiner, if available, and request an addendum opinion as to the remaining question as to whether the Veteran's sleep apnea was aggravated by the medications used to treat the service-connected lumbar spine disability.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinion: 

Is it as likely as not (50 percent probability or more) that the sleep apnea is aggravated (worsened beyond natural progression) by the service-connected lumbar spine disability or the medications used to treat the lumbar spine disability?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the sleep apnea prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Thereafter, the issues of service connection for sleep apnea and GERD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that  are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


